NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit

                                         2007-7313


                                  DOROTHY M. HARRIS,

                                                             Claimant-Appellant,
                                             v.


                  JAMES B. PEAKE M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Robert M. Hodges, of Chicago, Illinois, argued for claimant-appellant.

        Lauren S. Moore, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee. With
her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Steven J. Gillingham, Assistant Director. Of counsel on the brief
were David J. Barrans, Deputy Assistant General Counsel, and Y. Ken Lee, Attorney,
United State Department of Veterans Affairs, of Washington, DC. Of counsel was Ethan G.
Kalett, United States Department of Veterans Affairs.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-7313


                                DOROTHY M. HARRIS,

                                                      Claimant-Appellant,

                                           v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                      Respondent-Appellee.




                                    Judgment


ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             05-1695.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LINN, Circuit Judges and ILLSTON, District Judge.*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED August 11, 2008                       /s/ Jan Horbaly
                                           Jan Horbaly, Clerk



*      Honorable Susan Yvonne Illston, District Judge, United States District Court for
the District of Northern California, sitting by designation.